On Application for a Rehearing.
Nicholls, C. J.
In the brief filed for a rehearing by Messrs. Parkerson and Bruenn, third opponents, it is declared that the court had done Mr. Bruenn an injustice and erred in stating that he claimed an extra compensation for the services specially performed by himself and the court is asked to erase from its opinion all reference to him as there was nothing in the pleadings on which to base any charge against him.
The third oppositions of Messrs. Parkerson and Bruenn filed in the cause declared that the opponents were William S. Parkerson and Bernard Bruenn appearing each in his own behalf and for their joint interests. After setting out their services as attorneys-at-law in the matter of the Succession of Keman, opponents prayed that their several particular and special oppositions to the final account of William H. Harding, dative testamentary executor, be maintained and that they be recognized as privileged creditors for the sum of twenty-one thousand seven hundred and seventy-six dollars and fifty cents. Opponents did not claim separately any portion of this fee. In the statement of their services it was alleged that Kernan, the first administrator, had presented an account admitting an indebtedness by him to the succession of sixty-five dollars, that this account did not 'show his correct indebtedness, and opponents prepared and caused to be filed in behalf of the legal heirs particular and distinct oppositions to the account and that one of the opponents, Bernard Bruenn, was agreed upon by the court-and the counsel for the administrator to revise said account and endeavor to learn from the confused condition in which the papers and accounts of the administrator were, the exact and correct indebtedness of the administrator.
That such examination was made and effected by said Bruenn with the aid of a competent accountent at an expense of twenty-five dollars and an amended final account was by them prepared, the result of which was to show an indebtedness by the administrator of the sum 'of twenty-one hundred and forty-three dollars. The rendition by Mr. Bruenn of the services here referred to was clearly shown by the evi*610dence adduced. Allusion was made to these services by the court under these pleadings and that evidence. No charge was made or intended to be made against Mr. Bruenn in this connection. He performed the services and believing they were entitled to recognition and remuneration, remuneration was claimed without the slightest impropriety. The court did not think they were legally due by the succession as such, and so decreed.
The rehearing is refused.